09/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0187



                                  No. DA 18-0187


STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

WESLEY SMITH,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s unopposed late-filed motion for a 30-day

extension of time, and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 4, 2020, within which to prepare, serve, and file its

response brief.

      No further extensions will be granted.




JMK                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                            September 8 2020